Title: From George Washington to Lieutenant Colonel Adam Hubley, Jr., 22 March 1778
From: Washington, George
To: Hubley, Adam Jr.



Sir
Head Quarters [Valley Forge] 22d March 1778.

I recd yours of the 19th inclosing proceedings of a Court Martial against Docr Smith. Some of the facts do not appear to me well supported by the evidence. I have made my remarks against such as are doubtful. If, upon the hearing, the proofs appeared to you to be satisfactory, I desire that the Sentence may be confirmed.
As the Court have no more Business it may be dissolved. And if the time for which you obtained leave of Absence is expired I would wish you to join your Regiment, as the Army is going to be put under a new System of Maneuvre and Discipline. I am Sir Yr most obt Servt.
